DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 100-102, 115, 117-119 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al (US 20120271320).
Regarding claim 100, Hall et al (hereafter Hall) discloses a control device; a scalpet assembly (figure 3) configured to be removably coupled to the control device, and comprising a scalpet array (112, 130, 150) including a plurality of scalpets (needles 130) configured to incise and remove skin pixels at a resection site, wherein each scalpet comprises a distal end including a circular cutting surface configured for fractional resection (needles), and a lumen configured to couple to a vacuum component (paragraph 0016).

Regarding claim 101, Hall discloses all of the limitations set forth in claim 100, wherein the scalpet array is configured to be removably coupled to the scalpet assembly (figure 9).
Regarding claim 102, Hall discloses all of the limitations set forth in claim 101, wherein the control device comprises a proximal end and a distal end, wherein the proximal end includes an actuator (116) configured to control a state of the scalpet array and the distal end includes a receiver.
Regarding claim 115, Hall discloses all of the limitations set forth in claim 100, wherein each scalpet includes a through orifice (figure 9). 
Regarding claim 117, Hall discloses all of the limitations set forth in claim 100, wherein each scalpet includes at least one of a beveled surface and a pointed surface (tapered, paragraph 0017).
Regarding claim 118, Hall discloses all of the limitations set forth in claim 100, wherein the vacuum component is configured to generate vacuum pressure to evacuate the plurality of incised skin pixels (paragraph 0034, 0036).
Regarding claim 119, Hall discloses all of the limitations set forth in claim 118, wherein the lumen is configured to pass tissue from the distal end (figure 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 116 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 20120271320) as applied to claim 100 above.
Regarding claim 116, Hall discloses all of the limitations set forth in claim 100, wherein Hall further teaches that it is desirable to obtain skin pieces in the size of 1.5mm (paragraph 0011). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make each scalpet include a diametric dimension approximately in a range 0.5 millimeters to 4.0 millimeters, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Claims 103-114 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 20120271320) as applied to claim 100 above, and further in view of Giovannoli (US 20050283141).
Regarding claim 103, Hall discloses all of the limitations set forth in claim 102, wherein the actuator actuates the scalpet assembly in response to activation (paragraph 0034), but does not specifically disclose that the scalpet array is configured to be deployed and retracted relative to the scalpet assembly in response to activation of the actuator. Giovannoli discloses an alternate control device (26) for a scalpet assembly, comprising an actuator (27, 35) that deploys and retracts a scalpet assembly in response to activation of the actuator. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the control device of Hall with the control device of Giovannoli, since it has been held that mere substitution of art-recognized equivalents at the time of the invention involves routine skill in the art. 
Regarding claims 104, Hall in view of Giovannoli teaches all of the limitations set forth in claim 103, wherein Giovannoli teaches the scalpet array is configured to be deployed in response to activation of the actuator (paragraph 0047).
Regarding claim 105, Hall in view of Giovannoli teaches all of the limitations set forth in claim 104, wherein Giovannoli teaches the scalpet array is configured to be retracted in response to activation of the actuator (paragraph 0047).
Regarding claim 106, Hall in view of Giovannoli teaches all of the limitations set forth in claim 103, wherein  both Hall and Giovannoli teaches the scalpet assembly includes a housing (Hall, 111; Giovannoli 33) configured to be removably coupled to the receiver.
Regarding claim 107, Hall in view of Giovannoli teaches all of the limitations set forth in claim 106, wherein the scalpet array is configured to be deployed and retracted relative to the housing in response to activation of the actuator (paragraph 0047).
Regarding claim 108, Hall in view of Giovannoli teaches all of the limitations set forth in claim 106, wherein Hall teaches the scalpet assembly includes a substrate (121) coupled to the scalpet array, wherein Giovannoli the substrate and the scalpet array are configured to be deployed and retracted relative to the housing in response to activation of the actuator (paragraph 0047).
Regarding claim 109, Hall in view of Giovannoli teaches all of the limitations set forth in claim 108, wherein Hall further teaches the control device further comprises a plunger (115) including a distal region and a proximal region, wherein the distal region is coupled to the substrate (all components of the device are coupled together).
Regarding claims 110 and 111, Hall in view of Giovannoli teaches all of the limitations set forth in claim 109, wherein it would have further been obvious to make the proximal region of the plunger of Hall configured to protrude through a top surface of the housing since it is a switch and it has been held that rearranging parts of an invention involves only routine skill in the art, wherein the proximal region of the plunger would be configured to removably couple to the actuator (since the limitations ‘couple’ and ‘removably’ are sufficiently broad to encompass the device being removably disassembled and coupled together to form the device)
Regarding claim 112, Hall in view of Giovannoli teaches all of the limitations set forth in claim 109, wherein Giovannoli further teaches at least one spring of the housing (paragraph 0047), wherein it would be configured to couple to the substrate (all of the components of the device would be coupled together during use). 
Regarding claim 113, Hall in view of Giovannoli teaches all of the limitations set forth in claim 112, wherein Giovannoli teaches the at least one spring is configured to provide a first force to the scalpet array via the substrate, wherein the first force is configured to assist in moving the scalpet array toward the resection site (paragraph 0047).
Regarding claim 114, Hall in view of Giovannoli teaches all of the limitations set forth in claim 112, wherein Giovannoli teaches the at least one spring is configured to provide a second force to the scalpet array via the substrate, wherein the second force is configured to assist in moving the scalpet array away from the resection site (paragraph 0047, restoring spring).
Claim 120 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 20120271320) as applied to claim 100 above, and further in view of Germain et al (US 20130296847).
Regarding claim 120, Hall teaches all of the limitations set forth in claim 100, but does not teach a radio frequency (RF) component coupled to at least one of the scalpet assembly and the scalpet array. However, Germain et al (hereafter Germain) teaches it was known in the art at the time of the invention to capture tissue in tissue extraction devices using an RF component, wherein the RF component is configured to provide at least one of rotational energy, vibrational energy, thermal energy, and acoustic energy (paragraph 0010, 0089) in order to propel cut tissue through the lumen of the scalpet assembly and an extraction lumen of the cutting device (abstract). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further include a RF component coupled to at least one of the scalpet assembly and the scalpet array, as taught as known by Germain, in order to propel cut tissue through the lumen of the scalpet assembly and an extraction lumen of the cutting device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771